Citation Nr: 0522633	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to July 21, 1999 for 
the resumption of a 100 percent evaluation for the service 
connected residuals of tuberculosis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse and brother


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1971 until he was 
placed on the temporary disability retired list in January 
1973 and he was subsequently separated from service.  

This appeal arises from a July 2000 rating decision of the 
Sioux Falls, South Dakota Regional Office (RO).  This case 
was remanded from the Board to the RO in July 2004.  The 
appeal is now ready for adjudication.


FINDINGS OF FACT

1.  By rating decision in January 1973, entitlement to a 100 
percent rating for pulmonary tuberculosis was granted, 
effective from the date of claim on January 3, 1973.

2.  The veteran was notified by letter in June 1975 that his 
disability compensation benefits for pulmonary tuberculosis 
had been suspended effective from June 1, 1975 due to his 
failure to report for a VA rating examination.

3.  Following receipt of the notice of the June 1975 action, 
the veteran did not report for a VA examination within one 
year.

4.  On July 21, 1999, the veteran submitted a claim for the 
resumption of the 100 percent rating for pulmonary 
tuberculosis.

5.  A 100 percent evaluation for pulmonary tuberculosis with 
severe obstructive lung defect was granted by rating decision 
in January 2000, effective from the July 21, 1999 date of 
claim.

6.  The record does not contain a VA treatment record for 
pulmonary tuberculosis between June 1975 and July 21, 1999.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
July 21, 1999 for the resumption of a 100 percent rating for 
the service connected pulmonary tuberculosis have not been 
met.  38 U.S.C.A. §  5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.158, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if the formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

Under 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation shall commence not 
earlier than the date of filing the new claim.  Where the 
veteran fails without adequate reason to respond to an order 
to report for a VA examination within one year from the date 
of request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  

In this case, as the veteran did not report for a VA 
examination in June 1975, the 100 percent rating for 
pulmonary tuberculosis was discontinued.  Notice of this 
action was sent to the veteran by letter of the same month.  
Under section 3.158, as the veteran did not report for a VA 
examination within one year, his claim was considered to have 
been abandoned.  

May to November 1999 private treatment records from Dakota 
Foot and Ankle are unrelated to pulmonary tuberculosis.  

VA treatment notes from February and May 1996 are unrelated 
to pulmonary tuberculosis.

On July 21, 1999, the veteran submitted a claim for the 
resumption of the 100 percent rating for pulmonary 
tuberculosis.  A 100 percent evaluation for pulmonary 
tuberculosis was granted by rating decision in January 2000, 
effective from the July 21, 1999 date of claim.  As the RO 
assigned an effective date of July 21, 1999 for the 
resumption of a 100 percent rating for pulmonary 
tuberculosis, the initial inquiry concerns whether an 
informal claim for the resumption of a compensable rating was 
filed before the current effective date of July 21, 1999.  
The facts do not support such a construction.

In support of his claim, the veteran has submitted written 
statements and offered testimony to the effect that his 
pulmonary tuberculosis has been continually present since 
service.  The medical evidence, however, does not show 
treatment for pulmonary disability prior to July 1999.  
Despite several attempts to find VA treatment notes prior to 
July 21, 1999, the record is devoid of any VA treatment for 
pulmonary tuberculosis between June 1975 and July 21, 1999.  
As a result, under 38 C.F.R. § 3.157, the record does not 
contain a VA treatment record concerning pulmonary 
tuberculosis prior to July 21, 1999 that could be considered 
to be an informal claim for compensation benefits.  
Furthermore, there is no communication or action of record 
prior to July 21, 1999 that would indicate intent on the 
veteran's part to apply for the resumption of compensation 
benefits for pulmonary tuberculosis.  See 38 C.F.R. § 3.155.  

The Board also finds the December 1999 VA examination report 
to be of great significance relative to the earlier effective 
date claim.  VA conducted this examination in response to the 
veteran's July 21, 1999 request to resume benefits.  The 
report of examination indicates that the veteran reported 
that he had not received treatment for pulmonary tuberculosis 
since the early 1970s.  This statement is credible for two 
reasons.  

First, the veteran made this statement regarding medical 
history to a health care provider.  Medical history provided 
at the time of treatment is generally held to be truthful 
under the law.  And secondly, after exhaustive efforts, both 
private and VA medical records prior to July 21, 1999 do not 
show treatment for pulmonary tuberculosis.  Thus, the 
contemporaneous medical records corroborate the veteran's 
December 1999 self-reported medical history.  

In short, there is no communication or medical record prior 
to July 21, 1999 that can be construed as an informal claim 
for the resumption of disability compensation benefits.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for the resumption of a 100 percent rating 
for pulmonary tuberculosis prior to the July 21, 1999 formal 
date of claim.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in February 2003 and August 2004 as 
well as a statement of the case in November 2000 and 
supplemental statements of the case in April 2002, April 
2004, and October 2004, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records between June 1975 and July 21, 1999 have 
been obtained.  In addition, the veteran provided testimony 
at a December 2001 RO hearing and in July 2002 he indicated 
that he did not want a hearing before the Board.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, there is no basis under 
applicable regulations for the VA to provide a VA examination 
due to the nature of the veteran's claim for an earlier 
effective date.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in August 2004 prior to 
the transfer and recertification of the appellant's case to 
the Board after the July 2004 Board remand and the context of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in October 2004.  
The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to an effective date prior to July 21, 1999 for 
the resumption of a 100 percent evaluation for the service 
connected residuals of tuberculosis is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


